On Rehearing.
Clark, J.
Hon. Henry S. Hulbert, judge of pro-, bate, juvenile division, of Wayne county, petitioned for rehearing in this cause and for leave to add to the record material facts omitted therefrom. The petition was granted. The facts are now fully before us. • Counsel for Judge Hulbert has summarized, chronologically, important facts in the case, as follows:
“1917.
Oct. 6. Betty Hubert born in Toledo.
Brought to Providence hospital when two weeks old.'
Oct. 18. Martha Hubert, mother, releases Betty to ‘Catholic Home of City of Detroit.’
Nov. 8. Child placed by House of Providence with Daniel and Elva Stewart ‘on trial only’ for adoption.
1920.
Apr. 9. Stewarts were divorced.
1921.
Mar. 9. Elva Stewart filed petition with probate court for adoption of Betty.
Mar. 19. County Agent Chadwick ordered by court to investigate Elva Stewart’s home, etc.
Mar. 28. County agent reports to court disapproving home.
Apr. 21. Order entered by Edgar O. Durfee, judge of probate, denying adoption.
*684Dec. 16. Two agents of House of Providence, on order of county agent, retake child from Elva Stewart, and take her for temporary care to Helen Landau.
Dec. 29. Petition filed to have Betty Hubert declared dependent. Order issued by court to probation officer to investigate case and report.
1922.
Jan. 28. Report of probate officer and case history filed.
Summons issued to Mrs. Landau (in whose custody child was) to House of Providence, having control, and to Martha Hubert, mother. Subpoena issued to Elva Stewart and Anna VanMarter.
Jan. 26. Hearing on petition.
Order committing Betty to House of Providence for adoption.
Feb. 1. Anna Van Marter petitions circuit court for habeas corpus for Betty.
Feb. 7. Judge Hulbert and Agent Chadwick sign return to writ.
Feb.
6. 7, 8. Hearing on habeas corpus in circuit court. May 9. Circuit court opinion denying writ signed. May 9. Judgment of circuit court in habeas corpus.”
The petition filed to have the child declared dependent recited that she “is now in the custody of Mrs. Elva Stewart.” Act No. 24, Pub. Acts, 1st Extra Session, 1921 (Comp. Laws Supp. 1922, § 2015), upon the filing of the petition required that—
“Upon the filing with the court of a sworn petition * * *, the court shall, before any further proceeding is had in the matter, give notice thereof to said county agent or to a duly appointed probation officer, who shall have opportunity allowed him to investigate the facts and circumstances surrounding the case, and upon receiving such notice the said officer shall immediately proceed to inquire into * * * and report the same to the said court in writing. If, after a full investigation, it shall appear to the court that public interest and the interest of the child will be best *685subserved thereby, a summons shall issue reciting the substance of the petition and requiring the person having the custody or control of the child, or with whom the child may be, to appear with the child at a place and time which shall be stated in the summons, and if such person is other than the parent or guardian of such child, then said parent or guardian shall be notified of the pendency of the ease.” * * *
Due notice was given to a probation officer, who made investigation and reported that after the child had been taken from Mrs. Stewart on the order of the county agent she had been placed in the home of Helen Landau, in whose custody she then was. Summons was issued as stated. The statute does not require notice by summons to the person alleged in the petition as having custody of the child. It requires notice by summons to “the person having the custody or control of the child, or with whom the child may be.”
Summons does not issue as of course as in most cases. A condition precedent is the investigation and report of the probation officer or county agent. The court may not ignore such report of facts respecting the then custody of the child. It is urged that a summons should have been served on Mrs. Stewart. But she is not complaining and is not a party to this record. We ought not to proceed on the theory that she is the plaintiff here. Anna Van Marter was not a necessary party in the proceeding in the probate court. No one contends that she was. Yet she, and not Mrs. Stewart, sued out the writ of habeas corpus in the circuit court and the writs here. Her lack of right to relief here is so apparent that it requires no discussion. On this record we should hold that the probate court had jurisdiction of the cause and that its order is valid.
But, apart from statutory and jurisdictional questions, the welfare of the child demands that she be not *686conducted back into a home which has been disapproved by; the county agent and from which home she has been taken on his order.
Judgment affirmed.
Fellows, McDonald, and Sharpe, JJ., concurred .with Clark, J.
Wiest, C. J. In our former opinion we pointed out fatal defects in the proceedings and directed Baby Betty to be returned to the custody from whence, in fact, she was taken, and this without prejudice to the institution of new proceedings in accordance with the statute.
We adhere to that opinion.
Bird, Moore, and Steere, JJ., concurred with Wiest, C. J.